Title: From George Washington to Clement Biddle, 24 November 1799
From: Washington, George
To: Biddle, Clement

 

Dear Sir,
Mount Vernon 24th Novr 1799

A considerable time ago, in consequence of some applications from Officers of Cavalry, to know in what manner they were to draw pay, I wrote to the Secretary of War on the Subject; & received for answer—that as no Pay master was appointed to that Corps, they were to draw on the Pay master General.
Mr Custis (cornet in the Light Dragoons) being one of those alluded to, above, drew an order, as he informs me on the Pay master General in your favour; but is yet without the money (of which he is a good deal in want). I pray you therefore to inform him, or me, wherein lays the difficulty of obtaining it from the Pay master General, that I may apprise the Secretary of War thereof.
When you inform me of the prices of those seeds which were ennumerated in my last—please to add to them that of Timothy Seed also, by the Bushel. With much esteem & regard—I am Dear Sir Your Obedt Hble Servt

Go: Washington


At what price could good German Oznabrigs be bought—taking eight hundred, or one thousand Ells?

